DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on July 12, 2019 for application number 16/510,444. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2019 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  the claims recites “The computer program product according to claim 4…” and "The computer program product according to claim 1…” which should read the proper claim number in which the dependent claim depends on.   Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debnath et al. (US 2018/0129579) (hereinafter Debnath).
Regarding claim 1, Debnath teaches a method for generating a graphical view of automata execution by an automatonic information technology (IT) management tool configured to monitor an IT infrastructure, the tool including a configuration items (CI) database containing configuration items that represent elements of the IT infrastructure, the tool including an execution log database configured to store automata execution status resulting from automatonic monitoring of the configuration items by the tool, the method comprising: collecting CI information values from the CI database (see para [0007], para [0019], discloses LogLens collecting streaming log analytics (CI information values) from continuous logs from multiple sources); projecting the collected CI values into a template of a graphical view of the IT infrastructure generated by the tool (see Fig. 2, para [0020], para [0026-0028], discloses log-pattern extraction, generating models (template) and updating models during real-time processing of data in instant streaming analytics); collecting state information values of the automata execution status from the execution log database (see Fig. 9,  para [0093-0095], discloses  collecting state information values in identified open state transactions in event log sequence of anomalies stored in anomaly database); converting the state information values of the automata see Fig. 9, para [0095-0096], para [0120], discloses converting log messages into graphic information in map with state as shown in Fig. 9); and displaying the graphic information of the automata execution status on the graphical view of the IT infrastructure (see Fig. 9, para [0096], discloses displays anomaly data in visualization dashboard).

Regarding claim 7, Debnath teaches a computer system for generating a graphical view of automata execution by an automatonic information technology (IT) management tool configured to monitor an IT infrastructure, the tool including a configuration items (CI) database containing configuration items that represent elements of the IT infrastructure, the tool including an execution log database configured to store automata execution status resulting from automatonic monitoring of the configuration items by the tool, the computer system comprising: one or more computer processors; one or more non-transitory computer-readable storage media (see para [0123], discloses a computer and medium); program instructions, stored on the one or more non-transitory computer-readable storage media, which when implemented by the one or more processors, cause the computer system to perform the steps of: collecting CI information values from the CI database (see para [0007], para [0019], discloses LogLens collecting streaming log analytics (CI information values) from continuous logs from multiple sources); projecting the collected CI values into a template of a graphical view of the IT infrastructure generated by the tool (see Fig. 2, para [0020], para [0026-0028], discloses log-pattern extraction, generating models (template) and updating models during real-time processing of data in instant streaming analytics); collecting state information values of the automata execution status from the execution log database (see Fig. 9,  para [0093-0095], discloses  collecting state information values in identified open state transactions in event log sequence of anomalies stored in anomaly database); converting the state information values of the automata execution status into a graphic information (see Fig. 9, para [0095-0096], para [0120], discloses converting log messages into graphic information in map with state as shown in Fig. 9); and displaying the graphic information of the automata execution status on the graphical view of the IT infrastructure (see Fig. 9, para [0096], discloses displays anomaly data in visualization dashboard).

Regarding claim 13, Debnath teaches a product comprising: program instructions on a computer-readable storage medium, where execution of the program instructions using a computer causes the computer to perform a method for generating a graphical view of automata execution by an automatonic information technology (IT) management tool configured to monitor an IT infrastructure, the tool including a configuration items (CI) database containing configuration items that represent elements of the IT infrastructure, the tool including an execution log database configured to store automata execution status resulting from automatonic monitoring of the configuration items by the tool, the method comprising: collecting CI information values from the CI database (see para [0007], para [0019], discloses LogLens collecting streaming log analytics (CI information values) from continuous logs from multiple sources); projecting the collected CI values into a template of a graphical view of the IT infrastructure generated by the tool (see Fig. 2, para [0020], para [0026-0028], discloses log-pattern extraction, generating models (template) and updating models during real-time processing of data in instant streaming analytics); collecting state information values of the automata execution status from the execution log database (see Fig. 9,  para [0093-0095], discloses  collecting state information values in identified open state transactions in event log sequence of anomalies stored in anomaly database); converting the state information values of the automata execution status into a graphic information (see Fig. 9, para [0095-0096], para [0120], discloses converting log messages into graphic information in map with state as shown in Fig. 9); and displaying the graphic information of the automata execution status on the graphical view of the IT infrastructure (see Fig. 9, para [0096], discloses displays anomaly data in visualization dashboard).

Regarding claims 2, 8, and 14, Debnath teaches a method of claim 1, system of claim 7, and product of claim 13.
Debnath further teaches identifying particular configuration items being monitored and collecting state information values from the identified particular configuration items (see Fig. 9, para [0095-0096], para [0120], discloses identifying log source and log message values in key value pair data).

Regarding claims 3, 9, and 15, Debnath teaches a method of claim 1, system of claim 7, and product of claim 13.
Debnath further teaches wherein collecting state information values includes updating the state information values in response to updates to the automata execution status in the execution log database (see Fig. 11, para [0121], discloses updating state information).

Regarding claims 4, 10, and 16, Debnath teaches a method of claim 1, system of claim 7, and product of claim 13.
Debnath further teaches wherein converting the state information values includes generating updated graphic information based on the updated the state information values (see Figs. 9, 11, para [0120-0121], discloses generating updated map according to updated state information).

Regarding claims 5, 11, and 17, Debnath teaches a method of claim 1, system of claim 7, and product of claim 13.
Debnath further teaches wherein displaying the graphic information includes updating the graphical view of the IT infrastructure based on the updated graphic information (see Figs. 9, 11, para [0120-0121], discloses generating updated map according to updated state information in real-time anomaly detection).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Debnath et al. (US 2018/0129579) (hereinafter Debnath) in view of Zhou et al. (US 2018/0307740) (hereinafter Zhou).
Regarding claims 6, 12, and 18, Debnath teaches a method of claim 1, system of claim 7, and product of claim 13.
Debnath does not explicitly teach wherein the method is performed in a cloud environment.
Zhou teaches wherein the method is performed in a cloud environment (see para [0027-0028], discloses cloud environment).
Debnath/Zhou are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Debnath to utilize a cloud environment from disclosure of Zhou. The motivation to combine these arts is disclosed by Zhou as “cloud computing can be employed in the marketplace to offer ubiquitous and convenient on-demand access to the shared pool of configurable computing resources” (para [0027]) and utilizing a cloud environment is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Wang et al. US Patent No. 10,462,170.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159